El JitiW Prestdkxte Su. Quiñones,
emitió la opinión tribunal.
El ahogado don llamón Ealcón á nombre de don Juan Díaz, vecino de esta ciudad, presentó escrito á esta Corte Suprema en solicitud de un auto de certiorari, alegando al efecto, que habiéndose seguido proceso criminal contra Isabel Caballero en el Juzgado Municipal de San Juan, por infracción del artículo 288 del Código Penal, fue condenada á la pena de seis meses de arresto 7 doscientos dollars de multa. Que apela-da esta sentencia para ante la Corte de Distrito y celebrado por ésta nuevo juicio, fue confirmada la sentencia del Juzgado Municipal, pero elevando Ja pena á un año de arresto y doscientos cincuenta dollars de multa, cuva sentencia fue confirmada á su vez por esta Corte Suprema á virtud de apelación interpues-ta contra ella por la procesada Isabel Caballero. Que al *588interponer ésta la apelación para ante esta corte, se le exi-gió una fianza por valor de quinientos dollars, la que prestó en dinero efectivo Don Juan Díaz, expidiéndosele por el Secretario de la Corte de Distrito un recibo credi-tivo de babel* entregado aquella suma como fianza se-ñalada á Isabel Caballero liara la apelación. Que orde-nado el cumplimiento de la sentencia ingresó en la cár-cel la acusada; y que habiendo pedido Don Juan Díaz la devolución de la- fianza, puesto que ya en su concepto ca-recía de objeto, ordenó la Corte de Distrito se le descon-taran los doscientos cincuenta dollars de la multa y las costas, contra cuya resolución reclamó el peticionario ante la misma corte por medio de la oportuna moción, la que le fué denegada, lo mismo que otra de la acusada Isabel Caballero, para se le redujera la multa á doscientos dollars, toda vez que tratándose de un misdemeanor, y no señalándose cantidad determinada para la multa, enten-día la solicitante que había de estarse á lo dispuesto en el art. 19 del Código Pernal, en concordancia con el 27 del mismo Código. Que en tal situación se veían precisa-dos á solicitar de esta Corte Suprema su intervención en el cumplimiento de aquella sentencia, por medio de un acto de certiorari que determine y regule el procedi-miento legal que deba seguirse y á cuyo efecto se librará orden á la Corte de Distrito de San Juan á fin de que re-mitiera copia certificada de todas las diligencias practi-cadas para el cumplimiento de la. sentencia ejecutoria, así como del recibo que se expidiera al peticionario Don Juan Díaz, cuando depositó los quinientos dollars para la fianza y que en definitiva se declare:
Primero. Que la fianza metálica otorgada ]>or Don Juan Díaz no responde al pago de la multa impuesta, en la sentencia ele Isabel Caballero, la cual quedó cancelada desde el momento que ingresó aquélla en la cárcel á cumplir su condena.
¡Segundo. Que castigada la acusada Isabel Caballero, bajo la pres-cripción del art. 288 del Código Penal, c|üe no limita tiempo para *589la pena, ni lija cantidad para la multa, sino que califica el lieebo de misdemeanor, se está en el caso del art. 19 de dicho Código, y por tanto., la multa no ha ipodidó ser mayor de doscientos dollars.
Tercero. Que habiendo- el Tribunal de Distrito impuesto una mul-ta -mayor -de la que el Código autoriza, se declare, desde luego, la nulidad de la sentencia en lo que respecta -á la multa impuesta, ó se reduzca aquélla á doscientos ’dollars.
Librada la orden solicitada al Juez del Distrito de San Juan,■ remitió á esta Corte Suprema las diligencias •originales de la causa seguida contra- Isabel Caballero, de las que resultan efectivamente confirmados to-dos los hechos expuestos por el peticionario Don Juan Díaz, y en las que obra original el recibo expedido á su favor por el Secretario de la Corte de Distrito al consig-nar la fianza, y ciiyo documento literalmente copiado, dice así:
“He recibido de Don Juan Díaz Cruz, la suma de quinientos dollars en concepto de fianza prestada para obtener la excarcelación de Isabel Caballero, mientras se tramita la apelación establecida por di-cha. acusada, Isabel Caballero, para ante el Tribunal Supremo de Puerto Pico. — Han Juan, Puerto Pico, octubre 28 de 1905.— Luis Méndez Vas. — Secretario.—Por Isidoro D. Delgado, Secretario auxiliar.”
Ahora bien; en vista de estos antecedentes entiende el que suscribe que no es do accederse en ninguno de sus extremos á la solicitud del peticionario Sf. Díaz.
En (manto á la nulidad de la sentencia ó en otro caso la reducción de la multa impuesta á la Isabel Caballero, porque ni el abogado Sr. Ealcón es parte legítima para deducir semejante solicitud á nombre de Isabel Caballero, puesto que no consta que ésta le haya confiado su re-presentación ha jo ningún concepto,'ni él nos lo dice tam-poco-en su escrito, en el que sólo se ocupa de ella inci-dentalmente, cuanto imrque el -certiorari no se da para rectificar los errores de derecho que pxiedan cometerse en las sentencias, sino contra los procedimientos del Trihu-*590nal inferior cuando no se ajustan á las prescripciones le-gales ó cuando se niega el juez á proceder sin motivo justi-ficado :que lo impida, esto aparte de que la sentencia dicta-da por el Tribunal de Distrito de San Juan contra la Isabel Caballero, y que íué confirmada después por esta Corte Suprema, no contiene el error que supone la de-fensa del Sr. Díaz, toda vez que la multa impuesta á la procesada se ajusta al precepto del art. 16 del Código Penal, según el cual, excepto en los casos en que se prescriba otra pena por este Código, toda delincuencia declarada misdemeanor, apareja pena de cárcel por un térmi-no máximo de dos años, ó multa máxima de doscientos cincuenta dollars, ó ambas penas, en cuyas condiciones precisamente se encuentra comprendido el caso de Isabel Caballero, pues habiendo sido ésta sentenciada por transgresión al art. 288 del Código Penal, éste no señala pena especial y determinada para el delito, sino que se limita á declararlo misdemeanor, y por consiguiente, debe llenarse con arreglo al art. 16 citado del Código Penal.
Por lo que liace al peticionario Don Juan Díaz, tam-poco cabe accederse á su solicitud, porque teniendo otros remedios ordinarios á su disposición para obtener la de-volución de su fianza, no ha podido acudir al extraordi-nario del certiorari que, según la jurisprudencia ya sen-tada por esta Corte Suprema en varios casos, no procede sino (mando no tiene la parte en el cur-so ordinario de la ley, otros recursos para obte-ner la restitución del daño que le haya podido causar la sentencia del juez; y en segundo lugar porque la Cor-te de Distrito no ha cometido error alguno al disponer que se descontara de la fianza en metálico prestada por el peticionario, el importe de la multa y las costas im-puestas por la sentencia á Isabel Caballero, toda vez que la fianza que prestó por ésta para que pudiera perma-*591neeer en libertad mientras se sustanciaba la apelación que interpusiera para ante esta Corte Suprema, tenía por objeto responder, no sólo de la presentación de la acu-sada cada vez que el tribunal lo estimara conveniente, sino también del pago de la multa y costas, como se infie-re de los artículos 375 y 392 de la Lety de Enjuiciamien-to Criminal de los cuales el primero dispone, que si la sentencia contra la que se fia interpuesto la apelación, condenase sólo al pago de una multa, la fianza que pres-te el acusado para permanecer en libertad se entenderá para responder del pago de diefia multa, ó de la parte de ('lia que ordenare la 'Corte Suprema, si se confirma ó modifica la sentencia, ó si se desestima la apelación; y el segundo que cuando la fianza constituida por el acusado consista en dinero efectivo, y estuviere aún en depósito al pronunciarse la sentencia condenando al procesado al pago de una multa, el Secretario del Tribunal debe bajo mandato de dicho tribunal aplicar ese dinero al pago de la multa y si después de satisfechas ésta y las costas, re-sultare algún sobrante, éste será devuelto al acusado; preceptos ambos que confirman Ja resolución dictada por el Juez de la Corte de Distrito de San Juan, al disponer que de los quinientos dollars depositados por el fiador Don Juan Díaz, se descontaran la multa y costas impues-tas á la acusada Lsabel Caballero, quedando á su disposi-ción el sobrante.
En mérito de estas consideraciones, el Juez que suscri-be, es de parecer que debe desestimarse en todas sus par-tes el recurso interpuesto por el peticionario, con las costas,

Desestimada.

Jueces concurrentes: Sres. Hernández, Eigueras y MacLeary.
El Juez Asociado Sr. Wolf, no intervino en la resolu-ción de este caso.